     Case 2:19-cv-06314-JFW-E Document 27 Filed 06/19/20 Page 1 of 2 Page ID #:715



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   STEPHAN K.B.,                      )     NO. CV 19-6314-JFW(E)
                                        )
12                     Plaintiff,       )
                                        )
13         v.                           )     ORDER ACCEPTING FINDINGS,
                                        )
14   ANDREW SAUL, Commissioner of       )     CONCLUSIONS AND RECOMMENDATIONS
     Social Security,                   )
15                                      )     OF UNITED STATES MAGISTRATE JUDGE
                       Defendant.       )
16                                      )
                                        )
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.           Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.           The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that: (1) the Report and Recommendation of the

26   Magistrate Judge is accepted and adopted; (2) Plaintiff’s motion for

27   summary judgment is denied; (3) Defendant’s motion for summary

28   judgment is granted; and (4) Judgment shall be entered in favor of
     Case 2:19-cv-06314-JFW-E Document 27 Filed 06/19/20 Page 2 of 2 Page ID #:716



 1   Defendant.

 2

 3         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order, the Magistrate Judge’s Report and Recommendation and the

 5   Judgment of this date on Plaintiff, counsel for Plaintiff and counsel

 6   for Defendant.

 7

 8               DATED: June 19, 2020.

 9

10

11                                    _________________________________
                                                JOHN F. WALTER
12                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
